DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-186188 was received on 19 November 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 October 2020 have been considered by the examiner.

Drawings
The drawings filed on 07 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US PGPub 2017/0151788 A1), hereinafter Mizushima.
With regard to Claim 1, Mizushima discloses a liquid discharging apparatus (Fig. 1; printing apparatus 10; ¶0034) comprising: 
a transporting belt having an endless shape stretched over a plurality of rollers and configured to rotate while supporting a medium (¶0048, transport belt 73; Fig. 2), by a support face being a face on an opposite side from a contact face with the roller, to transport the medium in a transport direction (¶0048-0049; Fig. 2); 
(Fig. 2; ¶0051, print head 31); and 
a flat plate portion (¶0051; Fig. 2; backup plate 75) for supporting the transporting belt from a side of the contact face (¶0051; Fig. 2; backup plate 75), wherein the flat plate portion includes an edge extending from one end of the transporting belt to the other end of the transporting belt along an extending direction intersecting the transport direction (Figs. 2, 4), the edge being formed by a transporting belt support face for supporting the transporting belt (top surface of backup plate 75) and a face facing upstream in a rotation direction of the transporting belt when transporting the medium in the transport direction (upstream facing face of backup plate 75), and the edge is disposed to abut against the transporting belt along the extending direction (Fig. 2; ¶0064, inner surface of transport belt makes contact with backup plate 75 top surface including edge where top surface of backup plate intersects with upstream face of backup plate 75).

With regard to Claim 2, Mizushima further discloses wherein the edge is provided at an upstream end of the flat plate portion (Figs. 2, 4).

With regard to Claim 8, Mizushima further discloses wherein the flat plate portion is provided at a position facing the liquid discharging unit (Fig. 2; flat plate 75; head 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, in view of Tanchak et al. (US PGPub 2020/0276847 A1), hereinafter Tanchak.
With regard to Claim 5, Mizushima does not explicitly disclose wherein a foreign material receiving section for receiving a foreign material adhering to the edge is provided.
The secondary reference of Tanchak discloses wherein a foreign material receiving section for receiving a foreign material adhering to the edge is provided (Figs. 8-9; ¶0061; cleaning web 810).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foreign material receiving section of Tanchak, with the liquid discharging apparatus of Mizushima, in order to catch any stray ink and keep the transport belt cleaner in general, as taught by Tanchak (¶0061).

Tanchak further discloses a cleaning section configured to clean the transporting belt, wherein the cleaning section also serves as the foreign material receiving section (Figs. 8-9; ¶0061; cleaning web 810).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizushima, in view of Ido (US PGPub 2017/0282599 A1).
With regard to Claim 9, Mizushima does not explicitly disclose wherein the transporting belt has an adhesive applied at the support face, the medium is transported in a state of being affixed by the adhesive to the support face at least from an affixation position at which the medium is affixed to a position where the medium passes a region facing the liquid discharging unit, and at the affixation position, a press roller configured to press the medium against the support face and the flat plate portion provided at a position facing the press roller are formed.
The secondary reference of Ido discloses wherein the transporting belt has an adhesive applied at the support face (¶0021, ¶0041, adhesive belt 10; Fig. 1), the medium is transported in a state of being affixed by the adhesive to the support face at least from an affixation position at which the medium is affixed to a position where the medium passes a region facing the liquid discharging unit (¶0021), and at the affixation position, a press roller (12; ¶0041) configured to press the medium against the support face and the flat plate portion provided at a position facing the press roller are formed (Fig. 1; ¶0041, 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adhesive of Ido, with the belt of Mizushima, in order to affix the medium to the belt, as taught by Ido (¶0021).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 3 is that applicants claimed invention includes a liquid discharging apparatus wherein the flat plate portion includes a groove provided along the extending direction, and the edge is formed by the transporting belt support face and a face, facing upstream, in the groove.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 4 is that applicants claimed invention includes a liquid discharging apparatus wherein the extending direction in which the edge extends is out of alignment with respect to a width direction of the transporting belt, the width direction being orthogonal to the transport direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a liquid .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853